CONCURRING AND DISSENTING
OPINION BY
OLSON, J.:
I respectfully concur in part and dissent in part. I concur in the result reached by the learned majority with respect to Appellant’s claims that his trial counsel was ineffective for: failing to object to the prosecutor’s statement that he had a bad reputation for telling the truth; failing to object to the prosecutor’s closing argument; 1 and failing to seek a homicide by misadventure jury instruction. However, I believe that Appellant is entitled to an evidentiary hearing concerning his claims that his trial counsel was ineffective for failing to object to the limiting instruction regarding Clara Stanton’s hearsay testimony and in failing to seek a jury instruction on involuntary manslaughter. I therefore respectfully dissent from those portions of the learned majority’s disposition of this case.
The majority finds that Appellant has waived his claim that his trial counsel was ineffective for failing to object to the limiting instruction the trial court gave regarding Clara Stanton’s hearsay testimony. Majority Opinion, ante at 1020-21. The learned majority cites to Commonwealth v. Spotz, — Pa.-, 84 A.3d 294 (2014), to support its finding of waiver. See Majority Opinion, ante at 1021. However, Spotz did not find any issue waived nor did it *1029discuss waiver of issues in general. See generally Spotz, 84 A.3d 294. The learned majority’s rationale for a finding of waiver appears to be Appellant’s alleged failure to comply with Pennsylvania Rule of Appellate Procedure 2119. As this Court has explained, Pennsylvania Rule of Appellate Procedure 2119 compels a finding of waiver “where an appellate brief fails to provide any discussion of a claim with citation to relevant authority or fails to develop the issue in any other meaningful fashion capable of review[.]” Tosi v. Kizis, 85 A.3d 585, 589 n. 6 (Pa.Super.2014) (citation omitted).
I believe that Appellant has sufficiently developed this issue in his brief to avoid a finding of waiver under Rule 2119. Appellant devoted over 1600 words, filling six and one-half pages, of his argument section to addressing this single issue. See Appellant’s Brief at 7-13. He cited to the notes of testimony 13 times. Each citation was a pincite to particular pages of the notes of testimony upon which he was relying. Appellant also cited to four published opinions which bind this Court. In addition, he devoted over 400 words of his reply brief to this issue. See Appellant’s Reply at 2-i. In my view, the discussion Appellant devotes to his issue in his submissions to this Court is more than adequate to assist our review and, thus, satisfies the criteria embodied in Rule 2119.
In order to succeed on a claim of ineffective assistance of counsel, an appellant must prove that “(1) the underlying claim has arguable merit; (2) no reasonable basis existed for counsel’s actions or [inaction]; and (3) appellant suffered prejudice as a result of counsel’s error such that there is a reasonable probability that the result of the proceeding would have been different absent such error.” Commonwealth v. Fears, — Pa.-, 86 A.3d 795, 804 (2014) (internal alteration and citation omitted). Appellant adequately addresses all three prongs of ineffectiveness in his brief.
As to the first requirement that Appellant show his claim has arguable merit, Appellant argues that “the [limiting] instruction failed to eliminate the possibility that the jury could consider [Clara Stanton’s] hearsay statement for use as substantive evidence of the Appellant’s intent to commit a robbery and a murder.” Appellant’s Brief at 12, citing Commonwealth v. Palsa, 521 Pa. 113, 555 A.2d 808 (1989); Commonwealth v. Toth, 455 Pa. 154, 314 A.2d 275 (1974). The learned majority distinguishes Paisa and Toth. See Majority Opinion, ante at 1021 & n. 10. However, the learned majority’s belief that Paisa and Toth are distinguishable does not mean that Appellant failed to develop, and thereby waived, this issue. The learned majority’s interpretation of Rule 2119 would require that an appellant make a winning argument in order for that argument to be considered preserved for appellate review. I do not believe that there is any authority for imposing such a demanding standard on appellants.
Secondly, as to the requirement that Appellant show that his trial counsel did not have a reasonable basis for failing to object to the limiting instruction, Appellant contends that trial counsel could not have had a reasonable basis for failing to object because of the frequency with which the prosecutor used the hearsay statement to prove the truth of the matter asserted. See Appellant’s Reply at 3. He further argues that trial counsel could have objected at side bar and therefore there was no risk of highlighting the matter. Id. Finally, he contends that, because the limiting instruction was already given, any highlighting had already occurred. Id. at 3-4.
Thirdly, as to the requirement that Appellant show that he was prejudiced by the *1030failure of his counsel to object to the limiting instruction, Appellant argues that because his “intent was the key issue for the jury to resolve, he was surely prejudiced.” Appellant’s Brief at 13. Furthermore, Appellant repeatedly argues that the failure of counsel to object to the limiting instruction was prejudicial because it permitted the prosecutor to use the hearsay statement for the truth of the matter asserted in her closing argument. See Appellant’s Brief at 8-11. Therefore, Appellant develops arguments relating to each of the three prongs of the test for ineffective assistance of counsel set forth in Commonwealth v. Pierce, 515 Pa. 153, 527 A.2d 973 (1987). As I conclude that Appellant did not waive this issue, I consider the merits of Appellant’s argument.
As the majority acknowledges, the Commonwealth attempted to elicit testimony from Nashua Sanders (Sanders) that Appellant had told her he intended to rob William Stanton. Sanders, however, denied that Appellant ever made this statement. To impeach Sanders’ denial, the Commonwealth offered the testimony of Clara Stanton who stated that Sanders told her several weeks after William Stanton’s death that Appellant had told Sanders that he intended to rob William Stanton one week prior to the incident. This testimony was admitted for the limited purpose of impeaching Sanders’ credibility; it could only be considered for that purpose. Appellant argues that the instruction given by the trial court with respect to this testimony was flawed in three ways: (1) the jury instruction should have been given both at the time the evidence was introduced and during final jury instructions; (2) the instruction was inadequate; and (3) the prosecutor misused the evidence during closing arguments.
Appellant first contends that the instruction was flawed because it was only given at the time the evidence was introduced instead of both when the evidence was introduced and during the final jury charge. This argument is without merit. The law in this Commonwealth is that “a limiting instruction may be given either as the evidence is admitted or as part of the general charge.” Commonwealth v. Overby, 570 Pa. 328, 809 A.2d 295, 315 n. 1 (2002), quoting Commonwealth v. Covil, 474 Pa. 375, 378 A.2d 841, 845 (1977). While the timing of such an instruction is discretionary, our Supreme Court has “emphasize[d] that it is better to give the limiting instruction at the time the evidence is admitted.” Overby, 809 A.2d at 315 n. 1, quoting Covil, 378 A.2d at 845 (ellipsis omitted). Any objection to not reading the instruction twice would have been without merit. Thus, trial counsel was not ineffective for failing to object to the limiting instruction not being read both at the time the evidence was introduced and during final jury instructions. See Commonwealth v. Keaton, 82 A.3d 419, 426 (Pa.2013) (citation omitted) (“[Cjounsel will not be considered ineffective for failing to pursue meritless claims.”).
Appellant next argues that the instruction which was given was inadequate. This Court previously found Appellant waived his underlying challenge to the adequacy of the limiting instruction on direct appeal because trial counsel failed to timely object to the substantive content of the instruction given by the trial court. Commonwealth v. Charleston, 16 A.3d 505, 528 (Pa.Super.2011), appeal denied, 612 Pa. 696, 30 A.3d 486 (2011). On collateral re-view, Appellant contends that trial counsel overlooked the inadequacy of the limiting instruction. In response, the Commonwealth contends that the trial court acted within its discretion in formulating the instruction as it did and that Appellant’s trial counsel did not overlook the issue but instead made a conscious and *1031rational decision not to object to the instruction.
In Appellant’s direct appeal, this Court cited the standard instruction to be given in such circumstances.2 Charleston, 16 A.3d at 528, citing Commonwealth v. Sattazahn, 563 Pa. 533, 763 A.2d 359, 365 (2000). The standard limiting instruction is:
You have heard evidence that a witness, [name of witness], made a statement on an earlier occasion that was inconsistent with [his] [her] present testimony. You may consider this evidence for one purpose only, to help you judge the credibility and weight of the testimony given by the witness at this trial. You may not regard evidence of an earlier inconsistent statement as proof of the truth of anything said in that statement.
Pa.SSJI (Crim.) 4.08A (emphasis added); see Sattazahn, 763 A.2d at 365. Instead of giving that instruction, the trial court gave the following instruction:
Ladies and Gentlemen, with regard to the testimony you just heard, I am just going to give you an instruction that that evidence is not necessarily to be accepted for the truth of the statements made by Ms. Sanders to Ms. Stanton, ok. It doesn’t — they were statements and you will be given additional instructions at the appropriate time. N.T., 8/20/09, at 116 (emphasis added). This instruction was given immediately after Clara Stanton’s hearsay testimony. No further instruction was given on the issue.
Appellant argues that the inclusion of the phrase “not necessarily” was an equivocal version of the suggested unequivocal instruction. The Commonwealth contends that the instruction taken as a whole was a correct statement of the law and that a reasonable jury would interpret the instruction to mean that they could not consider the statement for the truth of the matter asserted. The Commonwealth argues the jury would have viewed the instruction in this manner because there was no point giving the instrüction if Clara Stanton’s testimony could be considered for the truth of the matter asserted. Commonwealth’s Brief at 11. The PCRA court stated in a conclusory manner that the instruction was sufficient. PCRA Court Opinion, 1/11/13, at 4-5.
I believe that a reasonable reading of the limiting instruction requires an acknowledgment that the instruction was equivocal. The commonly understood meaning of the phrase “not necessarily” is “not inevitably” or “not certainly.” See, e.g., Collins English Dictionary (2003); The American Heritage Dictionary of the English Language, Fourth Edition (2009).
I find instructive the consistent use of the phrase “not necessarily” in the Pennsylvania Suggested Standard Criminal Jury Instructions.3 For example, Section 4.13A(2) provides:
The evidence of [name of victim]’s [failure to complain] [delay in making a complaint] does not necessarily make [his] [her] testimony unreliable, but may remove from it the assurance of reliability accompanying the prompt complaint or *1032outcry that the victim of a crime such as this would ordinarily be expected to make. Therefore, the [failure to complain] [delay in making a complaint] should be considered in evaluating [his] [her] testimony and in deciding whether the act occurred [at all] [with or without [his] [her] consent].
Pa.SSJI (Crim.) 4.13A(2). In this instruction, the phrase “not necessarily” is employed to inform the jury that it may consider the lack of a prompt complaint when determining if an assault took place but that lack of a prompt complaint is not dispositive.
Similarly, section 4.09(5) provides that:
In deciding which of conflicting testimony to believe, you should not necessarily be swayed by the number of witnesses on either side. You may find that the testimony of a few witnesses, even of just one witness, is more believable than the opposing testimony of a greater number of witnesses. On the other hand, you should also consider the extent to which conflicting testimony is supported by other evidence.
Pa.SSJI (Crim.) 4.09(5). This instruction does not prohibit the jury from considering the number of witnesses that testify to a certain fact when making its findings. Instead, it cautions the jury that such information is not dispositive.
Moreover, section 3.14 provides, in relevant part:
Generally speaking, when a crime has been committed and a person thinks he or she is or may be accused of committing it and he or she flees or conceals himself or herself, such flight or concealment is a circumstance tending to prove the person is conscious of guilt. Such flight or concealment does not necessarily show consciousness of guilt in every case. A person may flee or hide for some other motive and may do so even though innocent. Whether the evidence of flight or concealment in this case should be looked at as tending to prove guilt depends upon the facts and circumstances of this case and especially upon motives that may have prompted the flight or concealment.
Pa.SSJI (Crim.) 3.14. This instruction specifically provides that the jury may consider a person’s concealment as consciousness of guilt. The phrase “not necessarily” is used to show that this one factor alone is not dispositive.
Thus, the standard jury instructions that use the phrase “not necessarily” employ it in a manner which supports the interpretation given by Appellant. The standard instructions do not employ the phrase “not necessarily” in a manner consistent with the interpretation given by the Commonwealth and the PCRA court.4
*1033I reject the Commonwealth’s argument that the jury would have treated Clara Stanton’s testimony differently because it was the only testimony that was followed by a limiting instruction. As the PCRA court rightfully noted in its opinion, jurors are presumed to follow instructions. PCRA Court Opinion, 1/11/13, at 5 n.3, citing Commonwealth v. Gease, 548 Pa. 165, 696 A.2d 130 (1997); see Commonwealth v. Arrington, — Pa.-, 86 A.3d 831, 845 (2014) (citation omitted). If the jury followed the trial court’s instruction with respect to Clara Stanton’s testimony, it could have considered the hearsay portion of her testimony as proof of the truth of the matter asserted since the trial court’s instruction did not foreclose this approach. Such a deliberation process would defeat the fundamental purpose of the limiting instruction. Thus, the jury instruction in the instant case was fundamentally erroneous and would likely have led to confusion by the jurors. Accordingly, I conclude that Appellant has satisfied the first prong of an ineffectiveness claim as his claim has arguable merit.
In considering the second prong of ineffectiveness claim, i. e., whether trial counsel had a reasonable basis for not objecting to the instruction, I believe that such a determination cannot be made without an evidentiary hearing. The PCRA court dismissed Appellant’s petition without an evi-dentiary hearing. Our Supreme Court has explained that “the [PCRA] court is not to glean, surmise, or speculate with regard to the strategy of counsel except in those rare instances where his strategy is clear and obvious from the record under review.” Commonwealth v. McGill, 574 Pa. 574, 832 A.2d 1014, 1023 (2003) (emphasis added); Commonwealth v. Williams, 732 A.2d 1167,1189-1190 (1999): see Commonwealth v. Green, 603 Pa. 66, 981 A.2d 1283 (2009) (per curiam); cf. Commonwealth v. Spotz, 582 Pa. 207, 870 A.2d 822, 836 (2005) (“The record ... contains no evi-dentiary hearing involving testimony from trial counsel, or relevant factual findings at the trial court level. But, that is not to say that, if given an opportunity to develop his collateral claim, appellee will be unable to sustain it.”).
This is not one of those rare instances in which counsel’s strategy is clear and obvious from the certified record. The learned majority may be correct that Appellant’s trial counsel made a calculated decision not to request a revised instruction in an attempt not to highlight the testimony. Majority Opinion, ante at 1022-23. However, I believe that we cannot assume that trial counsel failed to object for that reason without supporting evidence. As such, I conclude that the PCRA court erred by determining, as a matter of law, that Appellant failed to satisfy the second prong of ineffectiveness without an evidentiary hearing.
Turning to the third prong regarding whether Appellant has shown the requisite prejudice necessary for relief on an ineffective assistance of counsel claim, “to establish the prejudice prong, the petitioner must demonstrate that there is a reasonable probability that the outcome of the proceedings would have been different but for counsel’s ineffectiveness.” Commonwealth v. Elliott, — Pa.-, 80 A.3d 415, 427 (2013) (citation omitted). In its Rule 1925(a) opinion, the PCRA court stated in a eonclusory fashion that Appellant had not proven he was prejudiced by his counsel’s failure to object to the limiting instruction. PCRA Court Opinion, 1/11/13, *1034at 5. However, I believe that the PCRA court’s finding is not supported by the certified record.5
There was no other testimony presented at trial regarding Appellant’s alleged statement that he was going to rob William Stanton. The only evidence regarding this alleged statement by Appellant was the hearsay testimony of Clara Stanton. Although the evidence was admissible for the purpose of impeaching Sanders, as I have noted, the trial court’s instruction allowed the jury, impermissibly, to consider the testimony for the truth of the matter asserted.
Appellant’s credibility was central to the case at bar. As such, I am reluctant to accept, at this stage, any argument that would permit the jury to consider the challenged hearsay testimony for the truth of the matter asserted on grounds that such testimony did not, or could not, prejudice Appellant. Allowing the jury to consider Clara Stanton’s testimony for the truth of the matter asserted may have led the jury to conclude that Appellant’s testimony regarding entering the house to conduct a drug deal was false. However, the testimony should have only been admitted to impeach Sanders’ credibility, not Appellant’s. Thus, I believe that the record is not developed to the point where I can conclude as a matter of law that Appellant was not prejudiced by allowing the jury to consider this hearsay statement for the truth of the matter asserted. Id. at 167-170. This Court previously found that Appellant waived any objection to the prosecutor’s closing argument with respect to this issue on direct appeal. Charleston, 16 A.3d at 528 n. 5. However, these statements during the prosecutor’s closing argument may be considered when determining whether Appellant was prejudiced by the equivocal limiting instruction given by the trial court.
Furthermore, the prosecutor argued during her closing that, “And [] Sanders told [Clara] Stanton that she had spoken with [Appellant] a week before the murder. And that he had told her that []he was going to rob William Stanton. And [ ] Sanders said, [‘]you know, why are you going to do that? You know, he’s your fiiend.f]” N.T., 8/24/09, at 167. The prosecutor then spent the next four pages of her closing addressing this statement. Id.
I emphasize that I do not conclude that Appellant was prejudiced, rather I conclude that Appellant is entitled to an evi-dentiary hearing on his claim that his counsel was ineffective for failing to object to the limiting instruction. See Commonwealth v. Green, 957 A.2d 1238, 1243 (Pa.Super.2008) (Colville, J. concurring in part and dissenting in part) (this Court should not make findings on prejudice pri- or to a remand for an evidentiary hearing on whether trial counsel’s action was a reasonable trial strategy).6 Accordingly, I believe it is appropriate to remand this matter to the PCRA court to hold an evidentiary hearing and permit Appellant to present evidence as to whether his trial counsel had a reasonable basis for his decision not to object to the limiting instruction and, if not, whether he was prejudiced by his counsel’s failure to object to the limiting instruction. The PCRA court should then make findings of fact with respect to the reasonableness of trial coun*1035sel’s decision not to object to the limiting instruction and the prejudice, if any, suffered by Appellant as a result of counsel’s failure to object.
As to Appellant’s claim that his trial counsel was ineffective for failing to seek a jury instruction on involuntary manslaughter, the learned majority concludes that Appellant also waived this issue by failing to develop it properly on appeal. Majority Opinion, ante at 1024-25. In finding waiver, the learned majority relies upon Commonwealth v. Rolan, 964 A.2d 898 (Pa.Super.2008). In Rolan, this Court found that the appellant waived his claim of prosecu-torial misconduct for failure to properly develop his argument on appeal. Rolan, 964 A.2d at 411. This finding of waiver was made because the appellant merely alleged acts of prosecutorial misconduct in a “laundry lists” format. Id. He did not develop any argument regarding these laundry lists. Id. Thus, Rolan is distinguishable from the case at bar.
In his brief, Appellant allotted over 900 words, approximately four pages, to the portion of his argument addressing counsel’s alleged dereliction in failing to seek a jury instruction on involuntary manslaughter and/or homicide by misadventure. See Appellant’s Brief at 17-21. He cited to the notes of testimony six times. He cited approximately ten cases from this Commonwealth addressing relevant legal issues. He discussed how these cases were applicable to the case at bar and why he was entitled to relief. Similar to my previous assessment, I believe that Appellant’s development of this claim comports with the requirements of Rule 2119. There is a vast difference between the failure to make a meritorious claim and the failure to develop any claim whatsoever. In the first instance, this Court may reject the claim after passing upon its merits. In the second instance, we may deny relief without addressing the appellant’s substantive contentions. For the reasons that follow, I believe that in the case sub judice, Appellant’s submissions are sufficient to overcome the latter hurdle and that this Court may properly reach the substantive contentions he raises on appeal. As such, I turn to the merits of Appellant’s claim that his counsel was ineffective for failing to seek a jury instruction on involuntary manslaughter.
As to the first prong of ineffectiveness, Appellant cites to several cases regarding a defendant’s right to a jury instruction on involuntary manslaughter. Appellant’s Brief at 18-19. He argues that his testimony alone established sufficient facts to warrant such an instruction. See id. at 19. He cites to specific portions of the notes of testimony to support this assertion. Id. As to the second prong of ineffectiveness, Appellant argues that trial counsel could not have had a reasonable basis for not seeking the involuntary manslaughter instruction. Id. at 20. Finally, as to the third prong of ineffectiveness, Appellant argues that the jury may have found him guilty of involuntary manslaughter instead of first-degree murder if the instruction were given. Id. at 20-21.
I begin my discussion of the merits of this issue with this Court’s standard and scope of review as much of my disagreement with the learned majority arises from its application of those principles. I agree that in the PCRA context we review a PCRA court’s findings of fact to determine if they are supported by the record and a PCRA court’s legal conclusions de novo. See Majority Opinion, ante at 1018-19, quoting Spotz, 84 A.3d at 311. However, I believe that the learned majority misapprehends Spotz’s statement that, “The scope of review is limited to the findings of the PCRA court and the evidence of record, viewed in the light most favorable to *1036the prevailing party at the trial level.” Spotz, 84 A.3d at 311. The majority interprets that sentence to mean that, in all instances, this Court must view the trial evidence in the light most favorable to the Commonwealth. See Majority Opinion, ante at 1025-26. However, the majority quotes a portion of Spotz that only discusses viewing the evidence in the light most favorable to the Commonwealth with respect to the prejudice prong of ineffectiveness. See Majority Opinion, ante at 1026, quoting Spotz, 84 A.3d at 320 (“Thus, viewing the prejudice question under the appropriate standard”).
The learned majority does not cite to any authority for the proposition that when evaluating the arguable merit prong of an ineffectiveness claim this Court must always view the evidence in the light most favorable to the Commonwealth. I believe that this is because our law is clear that in deciding whether a claim has arguable merit this Court applies the same standard of review on collateral review as it does on direct appeal. See Commonwealth v. Steele, 599 Pa. 341, 961 A.2d 786, 797 n. 10 (2008) (citation omitted) (“Although the merits analysis encompasses the argument that would be made if this were a direct appeal, the petitioner must nevertheless set forth herein the two other prongs of ineffectiveness, because Sixth Amendment ineffectiveness claims are distinct from merits review.”).
This is most evident in Commonwealth v. Carter, 861 A.2d 957 (Pa.Super.2004), reversed on other grounds, 593 Pa. 562, 932 A.2d 1261 (2007). In Carter, the appellant claimed that his appellate counsel was ineffective for failing to challenge an evidentiary ruling made by the trial court. Id. at 961. In considering whether his underlying claim had arguable merit, we noted that, “The underlying standard of review with regard to a trial court’s evi-dentiary rulings is as follows ...” Id. (emphasis added). We then went on to examine whether the appellant’s argument had arguable merit under this underlying standard of review. Id. Although our Supreme Court reversed on other grounds, it also reviewed the claim based upon the underlying standard of review. Carter, 932 A.2d at 1264 (internal quotation marks, alteration, and citation omitted) (“[A]s the PCRA court’s determination was based upon its review of the trial court’s eviden-tiary ruling, we keep in mind that the admission of evidence is within the sound discretion of the trial court and will be reversed only upon a showing that the trial court clearly abused its discretion.”).
Thus, if on direct appeal this Court must view the evidence in the light most favorable to the Commonwealth, this Court will similarly do so on collateral review. However, if on direct appeal this Court views the evidence in the light most favorable to the defendant, this Court does likewise on collateral review. Appellant contends his counsel was ineffective for failing to seek an involuntary manslaughter instruction. This Court views the evidence in the light most favorable to the defendant when determining if he was entitled to an involuntary manslaughter jury instruction on direct appeal. Commonwealth v. Soltis, 455 Pa.Super. 218, 687 A.2d 1139, 1141 (1996), appeal denied, 548 Pa. 647, 695 A.2d 786 (1997) (“In determining whether the evidence would support a[n involuntary] manslaughter charge, [this Court] must view the evidence in the light most favorable to the [appellant].”). Thus, this Court must do likewise on collateral review.
Having outlined what I believe is the proper scope and standard of review, I turn to whether there is arguable merit to Appellant’s claim that he was entitled to a jury instruction on involuntary manslaughter. “A person is guilty of involuntary *1037manslaughter when as a direct result of the doing of an unlawful act in a reckless or grossly negligent manner, or the doing of a lawful act in a reckless or grossly negligent manner, he causes the death of another person.” 18 Pa.C.S.A. § 2504(a). “An instruction on involuntary manslaughter is not required unless it has been made an issue in the case and the facts would support such a verdict.” Commonwealth v. Fletcher, 604 Pa. 493, 986 A.2d 759, 791 (2009), citing Commonwealth v. White, 490 Pa. 179, 415 A.2d 399, 402 (1980).
“[T]here is no longer a question under the law of this Commonwealth that if the evidence in a homicide trial supports a verdict of involuntary manslaughter, the offense is an issue in the case, and a charge on involuntary manslaughter must be given if requested.” Commonwealth v. McCloskey, 441 Pa.Super. 116, 656 A.2d 1369, 1372 (1995), appeal denied, 542 Pa. 662, 668 A.2d 1126 (1995) (internal quotation marks and citations omitted); Commonwealth v. Draxinger, 345 Pa.Super. 554, 498 A.2d 963, 965 (1985) (“If any version of the evidence in a homicide trial, from whatever source, supports a verdict of involuntary manslaughter, then the offense has been made an issue in the case, and a charge on involuntary manslaughter must be given if requested.”); see also Commonwealth v. Garang, 9 A.3d 237, 245 n. 9 (Pa.Super.2010) (internal quotation marks and citations omitted) (“The relevant inquiry for this Court when reviewing a trial court’s failure to give a jury instruction is whether such charge was warranted by the evidence in the case”).
Although the law regarding when an involuntary manslaughter charge should be given is well-settled, courts have often struggled with the application of that law when self-defense is also at issue. Thus, a brief review of the history of a defendant’s right to an involuntary manslaughter instruction when self-defense has also been claimed is necessary so as to understand the source of this confusion.7
Prior to our Supreme Court’s 1980 decision in White, “[i]n every prosecution for criminal homicide ... a defendant [was] entitled, upon request, to a jury instruction on involuntary manslaughter.” Commonwealth v. Smith, 474 Pa. 559, 379 A.2d 96, 97 (1977), abrogated, White, 415 A.2d at 402.8 Our Supreme Court first considered changing the mere request rule in Commonwealth v. Terrell, 482 Pa. 303, 393 A.2d 1117 (1978). In Terrell, the defendant entered into an argument with the victim over a poker game at a jitney stop. Id. at 1119-1120 (Pomeroy, J. opinion announcing the judgment of the Court). The defendant testified that the victim pulled a firearm during the argument and that he took the firearm from the victim and shot the victim. Id. at 1120. The defendant then dropped the firearm and fled the scene. Id. Terrell argued that he did not intend to do serious bodily injury to the victim. Id. He requested an involuntary manslaughter charge but the trial court denied that request. Id. at 1119.
On appeal, our Supreme Court observed that the defendant’s “theory of the case was shaken by [defendant’s] testimony on cross-examination, and particularly by his *1038admissions that he knew that the gun was pointed at [the victim]. But the testimony contained conflicting versions, as the portions of the testimony.... and the resolution of these versions was for the jury.” Id, at 1120-1121. Thus, our Supreme Court ultimately determined that Terrell was entitled to a jury instruction on involuntary manslaughter. Id.
Although Terrell has never been overruled, its continued vitality has subsequently called into question for two reasons. See Commonwealth v. Long, 397 Pa.Super. 140, 579 A.2d 970, 973 (1990), appeal denied, 527 Pa. 615, 590 A.2d 756 (1991). First, our Supreme Court was sharply splintered in Terrell.9 Second, three of the votes in Temll were based upon the mere request rule.10
In 1980, our Supreme Court decided White, and recognized that:
Unfortunately for the bar, both prosecution and defense, and the trial bench, the problem exemplified by [White ] (whether a jury instruction on involuntary manslaughter need be given in all homicide prosecutions) continue[d] to be subject to differing views, among members of [our Supreme] Court.... [Several cases [came] before [our Supreme] Court raising the present issue, although frequently with crucial factual distinctions, receiving only majority support as to result, not as to rationale.
White, 415 A.2d at 400. Thus, our Supreme Court first considered whether the mere request rule or the issue-in-the-case rule should be the law of this Commonwealth. Relying upon the general rule that trial courts should not charge the jury on “legal principles which have no application to the facts presented at trial,” White, 415 A.2d at 400, our Supreme Court abandoned the mere request rule and adopted the issue-in-the-case rule. Id. at 400-402.
Applying the issue-in-the-case rule, our Supreme Court in White concluded that the defendant was not entitled to an involuntary manslaughter instruction. Viewed in the light most favorable to the defendant, the evidence in White showed that the defendant and his co-conspirators robbed a store. Id. at 402. While searching the store’s manager, the defendant’s co-conspirator pressed a firearm against the victim’s head at which point the firearm accidentally discharged, killing the victim. Id. Our Supreme Court determined that the defendant was not entitled to an involuntary manslaughter instruction since, whether the killing was accidental or intentional, the defendant was guilty of second-degree murder, not involuntary manslaughter. Id. (citations omitted).
After the spate of decisions in which our Supreme Court overturned Smith and adopted the issue-in-the-case rule, this Court in McCloskey considered whether a defendant was entitled to an involuntary manslaughter instruction where self-defense was also placed at issue. In McClos-key, the victim broke into the defendant’s apartment and began a physical altercation over a parking space. McCloskey, 656 A.2d at 1374. The victim realized that the defendant was armed and thus retreated out of the apartment and up a flight of stairs. Id. While on the flight of stairs, the victim shouted back “I’ll show you a [f *1039_king] arsenal.” Id. At that time, the defendant fired and killed the unarmed victim. Id. The defendant was charged with first-degree murder. He claimed self-defense, and the jury was instructed on self-defense. Id. at 1378 n. 3.
On appeal, we held that even though the jury was given a self-defense instruction, a jury instruction on involuntary manslaughter was proper, despite objection by the Commonwealth. Id. at 1375. We noted “that a claim of accidental shooting and self-defense are not necessarily inconsistent when the circumstances of the case allow that the accidental injury or death occurred within the course of the actor defending himself.” Id. at 1376 n. 5 (internal quotation marks and citations omitted); see Commonwealth v. Buksa, 440 Pa.Super. 305, 655 A.2d 576, 586 (1995), appeal denied, 544 Pa. 642, 664 A.2d 972 (1995); Commonwealth v. McFadden, 402 Pa.Super. 517, 587 A.2d 740, 742 (1991); see also Commonwealth v. Mayfield, 401 Pa.Super. 560, 585 A.2d 1069, 1074 (1991) (en banc).
Our Supreme Court most recently decided Fletcher. In that case, the defendant testified that the victim had introduced the firearm into an argument. Fletcher, 986 A.2d at 791. The defendant testified that after the victim showed the firearm, he “rushed in and we struggled. I got my hand on the gun and I fired it two times toward his leg.” Id. (citation omitted).
Our Supreme Court found that the defendant was not entitled to an involuntary manslaughter instruction in those circumstances because “[according to [the defendant’s] own version of the incident, he shot the victim intentionally. Thus, it is clear that the offense of involuntary manslaughter had not been made an issue in the case and the evidence would not have reasonably supported such a verdict.” Fletcher, 986 A.2d at 791.
With this history in mind, I believe a defendant is entitled to a jury instruction on involuntary manslaughter whenever the evidence can support a finding that a fatal gunshot was inflicted because of reckless or grossly negligent conduct even if that fatal wound is inflicted during the course of a defensive struggle for a firearm. This conclusion is compelled by our Supreme Court’s and this Court’s prior decisions regarding when an involuntary manslaughter instruction is warranted, and prior appellate decisions in involuntary manslaughter cases.
The cases relied upon by the Commonwealth do not change my conclusion as these cases are distinguishable from the case at bar. In Commonwealth v. Thomas, the defendant was hit from behind by one of the victims. 482 Pa. 312, 393 A.2d 1122,1125 (1978) (Pomeroy J. in support of affirmance).11 Another victim then pursued the defendant. Id. Fearing for his life, the defendant fired at the pursuing victim from a distance of five to six feet away. Id. The defendant fired his weapon a second time after being struck by a knife-wielding victim who originally hit him from behind. Id. In all, three victims were struck by the defendant’s shots, two of them later died. Id.
Justice Pomeroy, with whom Chief Justice Eagan joined, believed that this was not sufficient to warrant an involuntary manslaughter jury instruction. He noted that the defendant advocated a theory of self-defense, arguing that he shot the victims because they were advancing with knives and that, if believed, this testimony would constitute a complete defense to the charges. Id. at 1126. Justice Pomeroy distinguished Thomas from other cases, *1040stating that, “[t]o shoot another in the chest from a distance of five to six feet does not, without more, indicates that the risk to human life was merely substantial, or that [defendant] was unaware of the natural and practically certain consequences of his act.” Id.
The three justices in Thomas who believed an involuntary manslaughter instruction should be given all relied upon the mere request rule. Id. at 1130-1131 (Roberts, J. in support of reversal joined by O’Brien, J.); id. at 1131 (Manderino, J. in support of reversal). Thus, it is fair to characterize Thomas as a case in which an involuntary manslaughter instruction would not be warranted under the issue-in-the-case rule.12
The Commonwealth also cites Commonwealth v. Jarvis, 482 Pa. 598, 394 A.2d 483, 484 (1978), in support of its position. In Jarvis, the defendant and the victim got into an argument over a woman. Id. at 484. The victim was in the phone booth talking to the woman at the center of the dispute, and the defendant overheard the victim say that he intended to blow the defendant’s brains out. Id. The defendant thought that the victim was reaching for a firearm, and thus the defendant fired three shots killing the victim. Id. Our Supreme Court ruled that the trial court did not err in refusing to give the jury an instruction on involuntary manslaughter because “the facts [did] not support an involuntary manslaughter charge and appellant claimed to have shot the victim in self-defense.” Id. at 485 (emphasis added). Our Supreme Court did not find that self-defense and involuntary manslaughter instructions are mutually exclusive. Instead, it merely used a conjunction (highlighted above) to combine two sentences and concluded that the defendant was not entitled to an involuntary manslaughter instruction because the defendant purposefully pulled the trigger and fired at the victim. Id.
Lastly, the Commonwealth relies on Commonwealth v. Walker, 491 Pa. 351, 421 A.2d 172 (1980). In Walker, two individuals were stabbed and beaten by members of a violent street gang. Id. at 173. The defendant, a gang member accused of beating and stabbing the victim, claimed that “he went to the scene of the crimes anticipating only a ‘fair’ fistfight, and fled as soon as his fellow gang members drew their knives.” Id. Our Supreme Court held that “if [defendant’s] version of the incidents was accepted by the jury, he should have been acquitted of murder, not found guilty of involuntary manslaughter, and the trial court properly refused his request for a jury instruction on that offense.” Id. at 173-174. Our Supreme Court never addressed if involuntary manslaughter and self-defense were incompatible theories as the defendant’s theory of the case was that he was not even present when the murder occurred.
*1041In Fletcher, Walker, Jarvis, and Thomas, the evidence, viewed in the light most favorable to the defendants, showed that the defendants all willfully targeted their victims and intentionally deployed their weapons under the guise of self-defense. Thus, our Supreme Court held that the defendants in those cases were not entitled to jury instructions regarding involuntary manslaughter. Fletcher, 986 A.2d at 791; Walker, 421 A.2d at 173-174; Jarvis, 394 A.2d at 484-485; Thomas, 393 A.2d at 1126 (Pomeroy J. in support of affir-mance). These factual circumstances are markedly different from the case at bar in which Appellant asserts he did not purposefully shoot William Stanton.
According to Appellant, William Stanton and Appellant entered into the house at 2428 North 25th Street in order to complete a drug transaction. William Stanton and Appellant had a disagreement and William Stanton introduced a firearm into the dispute. The two struggled over the firearm and the firearm discharged three times, striking William Stanton and ultimately killing him. See N.T., 8/24/09, at 37-43.
Under Appellant’s theory of what occurred, he did not intend to kill or do serious bodily injury to William Stanton nor did he aim the firearm at William Stanton. Furthermore, even assuming ar-guendo that Fletcher has imposed a higher burden on defendants seeking an involuntary manslaughter jury instruction,13 Appellant meets that burden. According to Appellant, he did not intentionally fire the weapon. Instead, he asserts that, while acting in self-defense, the firearm discharged accidentally while he was struggling with William Stanton.
Our Supreme Court has found that such evidence can support a finding of involuntary manslaughter. For example, in Commonwealth v. Moore, the defendant argued that “the killing of her husband was accidental and involuntary, resulting from a struggle over the gun in her pocketbook.” 463 Pa. 317, 344 A.2d 850, 852 (1975) (footnote omitted). Our Supreme Court held that “[defendant’s] version, if believed by the jury, would have supported a verdict of involuntary manslaughter.” Id. at 853 (footnote omitted); see also Commonwealth v. Garcia, 474 Pa. 449, 378 A.2d 1199, 1210 n. 2 (1977) (Pomeroy J. concurring) (internal citations omitted) (“[Defendant’s testimony was essentially that his gun had accidentally discharged while he and the victim were engaged in a struggle. Similar evidence [] has been held sufficient to justify a verdict of guilty of involuntary manslaughter.”). Thus, if the jury in the case at bar could find that Appellant’s version of events was accurate, he was entitled to a jury instruction on involuntary manslaughter.
The Commonwealth argues, however, that the evidence could not support a finding that Appellant’s version of events was correct, essentially claiming that incontrovertible evidence rendered Appellant ineligible for a jury instruction on involuntary manslaughter. Our Supreme Court has held “that testimony in conflict with the incontrovertible physical facts and contrary to human experience and the laws of nature must be rejected[.]” Commonwealth v. Widmer, 560 Pa. 308, 744 A.2d 745, 752 (2000) (internal quotation marks *1042omitted), quoting Commonwealth v. Santana, 460 Pa. 482, 388 A.2d 876, 878 (1975); see Commonwealth v. Myers, 722 A.2d 1074, 1076 (Pa.Super.l998), appeal denied, 559 Pa. 702, 740 A.2d 231 (1999) (applying the incontrovertible physical evidence rule to whether a defendant was entitled to a homicide by misadventure charge).
There are portions of Appellant’s testimony that must be disregarded as being against incontrovertible physical evidence. For example, Appellant testified that, on the day in question, William Stanton was high on marijuana. N.T., 8/24/09, at 58-59. However, the medical examiner testified that there was no marijuana in William Stanton’s system. N.T., 8/21/09, at 86. Yet, whether William Stanton was only under the influence of Xanax or both marijuana and Xanax is immaterial as to the issue of involuntary manslaughter.
In that respect, the evidence cited by the Commonwealth does not foreclose the possibility of Appellant’s story being true. First, the Commonwealth argues that Appellant’s story cannot be accurate as the evidence contradicts his statement that the gun discharged during the struggle. However, the Commonwealth’s expert testified that a .45 caliber firearm can have a trigger pull as light as three pounds. N.T., 8/21/09, at 130. He also testified that it is possible for a gun to discharge accidentally after bumping into something if there is a safety defect in the firearm. Id. at 131. He was not able to say with certainty what the trigger pull of the weapon was or if the weapon had a safety defect because the weapon was never recovered. He also testified that, if someone’s hand is on the slide, then it is unlikely that a firearm would be able to fire three times because it would probably jam. Id. at 132. He did not testify that it was impossible for the firearm to fire three times with a hand on the slide.
The distance from which the shots were fired could also support Appellant’s version of events. The medical examiner testified that one shot was fired from less than eight inches and the other two were fired from less than three feet. N.T., 8/21/09, at 77-78. Three feet is a short distance, and two people struggling over a gun could cause the firearm to emerge between eight inches and three feet from the victim when the firearm discharged. Thus, I conclude that there was no incontrovertible physical evidence that prevented the jury from crediting Appellant’s version of events, i.e., a struggle occurring over the firearm that resulted in William Stanton’s death. Accordingly, I conclude that Appellant’s underlying claim that he was entitled to a jury instruction on involuntary manslaughter has arguable merit.
As to the second prong of ineffectiveness, the PCRA court’s reasoning is flawed with respect to its finding that counsel was justified in pursuing a self-defense theory instead of an involuntary manslaughter theory. The PCRA court’s opinion makes it appear that Appellant was required to choose either the self-defense theory or the involuntary manslaughter theory. PCRA Court Opinion, 1/11/13, at 7-8. The Commonwealth makes this same argument in its brief. As discussed above, this Court has repeatedly rejected this argument. McCloskey, 656 A.2d at 1376 n. 5; Buksa, 655 A.2d at 586; McFadden, 587 A.2d at 742; see also Mayfield, 585 A.2d at 1074. The additional case cited by the Commonwealth does not even mention involuntary manslaughter. See Commonwealth v. Johnston, 438 Pa. 485, 263 A.2d 376 (1970). Instead, it merely held that self-defense is an absolute defense. Id. at 379.
The learned majority concludes that Appellant’s counsel had a reasonable basis for not seeking an involuntary manslaughter *1043instruction. See Majority Opinion, ante at 1027-28. The learned majority may be correct that Appellant’s trial counsel decided that he preferred to pursue a self-defense theory of the case and force the jury to choose between convicting Appellant of murder and finding him not guilty. However, defense counsel may have also been mistaken in his understanding of the law and believed that Appellant was not entitled to a jury instruction on involuntary manslaughter for the same reason outlined in the PCRA court’s opinion. The learned majority does not attempt to explain how this is one of those rare cases in which this Court should make a determination regarding the second prong of ineffectiveness without an evidentiary hearing. Again, there is no evidence of record to support a finding that trial counsel made such a strategic decision. See McGill, 832 A.2d at 1023; Williams, 732 A.2d at 1189-1190; Green, 981 A.2d at 1283; cf. Spotz, 870 A.2d at 836. As such, I believe that this Court should not determine as a matter of law that Appellant has failed to prove the second prong of ineffectiveness.
I next consider whether Appellant was prejudiced by his trial counsel’s decision to not seek an involuntary manslaughter instruction. All of the previous cases in this area were on direct appeal and not collateral review. However, in each of those cases when an involuntary manslaughter instruction was warranted and was not given, courts determined that the error was not harmless and thus a new trial was required. Terrell, 393 A.2d at 1122 (Pom-eroy J. opinion announcing the judgment of the Court); McCloskey, 656 A.2d at 1378.
A finding on direct appeal that a particular type of error requires a new trial does not compel a finding of prejudice on collateral review. See Commonwealth v. Reaves, 592 Pa. 134, 923 A.2d 1119, 1130 (2007). This is because on direct appeal the Commonwealth is required to prove that an error was harmless beyond a reasonable doubt. See Commonwealth v. Patterson, — Pa. -, 91 A.3d 55, 73 (2014) (citation omitted). On collateral review, however, the petitioner has the burden to prove that an error caused actual prejudice, ie., but for the error there is a reasonable probability that the outcome would have been different. See Commonwealth v. Wantz, 84 A.3d 324, 331 (Pa.Super.2014) (citations omitted).
The learned majority focuses on a portion of Appellant’s brief in which he states that “the outcome of the trial may well have been different” if the jury were charged on involuntary manslaughter. Majority Opinion, ante at 1026 (emphasis in original), quoting Appellant’s Brief at 20. Although Appellant does not use the exact phrase “reasonable probability,” the phrase “may well have” conveys the same sense of error. Appellant is not arguing that the Commonwealth bears the burden of proving harmless error, like on direct appeal. Instead, he recognizes that he carries the burden of proof to show that there is a reasonable probability the outcome would have been different but for his counsel’s error.
I do not believe it appropriate at this time to find that this case is on that portion of the prejudice spectrum which would require a new trial on direct appeal but precludes collateral relief. Again, I do not believe that finding Appellant was prejudiced by his counsel’s failure to seek an involuntary manslaughter instruction is appropriate at this time. Instead, I believe that such a determination should only be made after the PCRA court holds an evi-dentiary hearing regarding whether counsel’s trial strategy was reasonable. See Green, 957 A.2d at 1243 (Colville, J. concurring in part and dissenting in part).
*1044Because I believe Appellant is entitled to an evidentiary hearing on the two claims I have addressed above, I must respectfully concur in part and dissent in part.

. Although I concur in the result reached by the learned majority as to this claim, I do not join the learned majority's finding of waiver of Appellant’s claim that his counsel was ineffective for failing to object to the prosecutor’s closing argument. See Majority Opinion, ante at 1022-23. Instead, I would address the merits of that argument and affirm based on the merits.


. I recognize that "[t]he Suggested Standard Jury Instructions themselves are not binding and do not alter the discretion afforded trial judges in crafting jury instructions; rather, as their title suggests, the instructions are guides only.” Commonwealth v. Simpson, 620 Pa. 60, 66 A.3d 253, 274 n. 24 (2013) (internal quotation marks and citation omitted).


. The learned majority refers to the use of the phrase "not necessarily” as being "colloquial.” Majority Opinion, ante at 1020-21. However, the Pennsylvania Suggested Standard Criminal Jury Instructions use the *1032phrase "not necessarily” in a very specific manner.


. Furthermore, when courts in this Commonwealth use the phrase "not necessarily,” it is used in a manner that does not preclude an inference from being drawn. Instead, courts use the phrase to mean that the inference does not have to be drawn, but that such an inference may be drawn. For example, in Hill v. Ofalt, this Court used the phrase "not necessarily” when discussing captions of cases. 85 A.3d 540, 546 n. 5 (Pa.Super.2014). We used the phrase to show that an individual’s name appearing in the caption of a prae-cipe for writ of summons does not conclusively establish that the individual is a party to the action. Id. Likewise, in Commonwealth v. Johnson, our Supreme Court used the phrase “not necessarily” when discussing the exclusionary rule. -Pa.-, 86 A.3d 182, 185— 186 & n. 3 (2014). Our Supreme Court used the phrase to show that whether the exclusionary rule applied to evidence seized under an expired warrant “depend[s] on the circumstances.” Id. Thus, our Supreme Court used the term "not necessarily” to indicate that there was no bright line rule regarding the exclusionary rule with respect to expired warrants. Id. Finally, in Tri-County Landfill, Inc. v. Pine Tp. Zoning Hearing Bd., the Commonwealth Court used the phrase "not necessari*1033ly” to show that not all of the examples listed in the zoning code were affixed to the ground. 83 A.3d 488, 515 (Pa.Cmwlth.2014).


. I note again that this Court previously found that Appellant had waived his claim that the limiting instruction was flawed on direct appeal because his trial counsel failed to object. Charleston, 16 A.3d at 528.


. Our Supreme Court vacated this Court's holding in Green and adopted by reference Judge Colville's reasoning. Green, 981 A.2d at 1283.


. In many of the cases discussed below regarding whether a jury instruction on involuntary manslaughter was required, the Commonwealth presented evidence that contradicted that presented by the defendant. However, I must focus on facts that the courts considered when deciding if the jury instruction on involuntary manslaughter was appropriate, i.e., the facts most favorable to the defendant.


. Hereinafter, I refer to the rule discussed in Smith as the “mere request rule” and the rule announced in White as the "issue-in-the-case rule."


. Although all six justices agreed that the defendant was entitled to an instruction on involuntary manslaughter, four opinions were issued. None of the four opinions garnered the votes of more than two justices.


. In 2009, our Supreme Court confronted the argument that Terrell no longer represented the law of Pennsylvania. However, our Supreme Court declined to find that Terrell is no longer good law and instead distinguished Terrell. See Fletcher, 986 A.2d at 790-791 n. 44.


. Thomas is not binding on this Court as our Supreme Court was equally divided. See Vincent v. Fuller Co., 532 Pa. 547, 616 A.2d 969, 971 (1992).


. Thomas is an important decision because the three justices that held the evidence was sufficient to warrant a jury instruction on involuntary manslaughter in Terrell all found that the facts in Thomas did not warrant such an instruction. See Thomas, 393 A.2d at 1126 (Pomeroy, J. in support of affirmance with whom Eagan, C.J. joined); id. at 1130 (Nix, J. in support of affirmance) (“Unlike its companion case [Terrell ] in which the disputed fact was whether the killing was reckless, there is no similar disputed fact here; therefore, I do not believe that the instruction on involuntary manslaughter is necessitated under the facts of this case.”). Thomas is also important because, in his opinion, Justice Pomeroy made clear that in certain circumstances a defendant could pursue both a self-defense and involuntary manslaughter theory of the case. He concluded, however, that Thomas was not such a case because the defendant had shot the victim in the chest from five to six feet away. Thomas, 393 A.2d at 1126-1127 (Pomeroy, J. opinion announcing the judgment of the Court).


. In Fletcher, our Supreme Court held that "[according to [the defendant’s] own version of the incident, he shot the victim intentionally. Thus, it is clear that the offense of involuntary manslaughter had not been made an issue in the case and the evidence would not have reasonably supported such a verdict.” Fletcher, 986 A.2d at 791. This language could arguably be read to no longer require an involuntary manslaughter instruction when the defendant intentionally shoots the victim. However, I need not reach that issue.